Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated 12 May 2022, the following occurred: Claims 1, 3-6, 8, 11-13, 15, 16, 18, and 20 have been amended; Claims 2, 14, and 19 have been cancelled; Claims 21-23 are new.
Claims 1, 3-13, 15-18, and 20-23 are pending.

Priority
This application claims priority to U.S. Patent Application No. 14/273,266 dated 08 May 2014.

Information Disclosure Statement
The Information Disclosure Statement(s) (lDS) submitted on
31 March 2021
11 May 2021
08 June 2021
06 October 2021
17 March 2022
is/are in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-13, 15-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 13, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method, system, and computer-readable medium (CRM) for managing patient information.
The limitations of (Claim 1 being representative) transmitting and receiving qualitative and quantitative information including one or more data points related to consumer biometrics, health, medicine, or lifestyle for an individual or a user; in response to transmitting or receiving the qualitative and quantitative information, integrating the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, previously collected biometric-related and health-related data for the individual or user, and medical laboratory test results for the individual or user into a personalized comprehensive health profile for the individual or user, wherein the medical laboratory test results for the individual or user are based on a first medical laboratory test and a second medical laboratory test, wherein the first medical laboratory test was performed by a first medical laboratory and the second medical laboratory test was performed by a second medical laboratory, wherein the first medical laboratory and the second medical laboratory are separate from one another, and wherein the individual or user corroborates results of the first medical laboratory test and the second medical laboratory test; and in response to a request made on behalf of the individual or user, providing at least part of the personalized comprehensive health profile, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a server device (Claim 1), a CRM and server (Claim 13), or a sever having at least one processor and data storage (Claim 18), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the server/CRM, this claim encompasses a person receiving patient measurements, determining the patient’s diabetic status, and storing the results. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element(s) of a server device (Claim 1), a CRM and server (Claim 13), or a sever having at least one processor and data storage (Claim 18) that implements the identified abstract idea. The server and/or CRM is not described by the applicant and is recited at a high-level of generality (i.e., a generic server or CRM performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server and/or CRM to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Claims 3-12, 15-17, and 20-23 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 3 merely describe(s) how lab test results are obtained. Claim(s) 4, 5, 15, 20 merely describe(s) laboratory test kit requests, causing shipment of the kits, and receipt of the results. The Examiner notes that “causing shipment” is described by the Specification (Para. 0050) as outputting a request to ship to a laboratory, which is part of the abstract idea and further notes that it would be unclear how a generic computer could physically ship a test. Claim(s) 6, 7, 16, 17 merely describe(s) correlating data / identifying trends within the patient data and storing the results. Claim(s) 8, 9 merely describe(s) the type of data. Claim(s) 10 merely describe(s) providing access to another person/user. Claim(s) 11, 12 merely describe(s) the content of the patient data. Claim(s) 21, 22, 23 merely describe(s) the type of sample.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 9-13, 18, and 21-23 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998).

REGARDNG CLAIM 1
Dalton teaches the claimed method comprising:
transmitting and receiving, by a server device, qualitative and quantitative information [Fig. 4, Para. 0016-0017 teaches a portal computer system / server that collects (i.e., receives) patient data from information sources and transmits the data to a patient’s personal computer. The various patient data is interpreted as qualitative and quantitative information. See Para. 0026] including one or more data points related to 
consumer biometrics, [Para. 0026 teaches that the data includes molecular profiles (interpreted as consumer biometric data).]
health, [Fig. 4, Para. 0026 teaches that the data is, at least, patient data (one or more data points related to medicine). See also Fig. 5, “personal health” information. Para. 0026 also teaches diagnoses.]
medicine, or [Para. 0026 teaches that the data includes medicines.]
lifestyle for an individual or a user; [Para. 0026 teaches that the data includes lifestyle choices.]
in response to transmitting or receiving the qualitative and quantitative information, [Para. 0024, 0031, 0032 teaches that the information received from the sources is stored in a database and is associated with the patient.] 
integrating, by the server device, 
the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, [Para. 0026 teaches that the patient data is stored in the database in a retrievable manner (interpreted as integrating).]
previously collected biometric-related and health-related data for the individual or user, and [Para. 0026 teaches that the patient data includes vital status (biometric-related data) and diagnoses, outcomes, procedures, etc. (all interpreted as health-related data).]
medical laboratory test results for the individual or user into a personalized comprehensive health profile for the individual or user, [Para. 0026 teaches that the patient data includes lab results.]
wherein the medical laboratory test results for the individual or user [...]; and [Para. 0026 teaches lab results.] 
in response to a request made on behalf of the individual or user, providing, by the server device, at least part of the personalized comprehensive health profile. [Para. 0024, 0051 teaches that the patient data is provided to the patient device upon the portal computer system / server receiving a request.]
Dalton may not explicitly teach
are based on a first medical laboratory test and a second medical laboratory test, 
wherein the first medical laboratory test was performed by a first medical laboratory and the second medical laboratory test was performed by a second medical laboratory, 
wherein the first medical laboratory and the second medical laboratory are independent from one another, and
wherein the individual or user corroborates results of the first medical laboratory test and the second medical laboratory test;
Cinqualbre at Fig. 5A, Para. 0026, 0034, 0058, 0060 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to receive laboratory test results from different laboratories and to compare those results
are based on a first medical laboratory test and a second medical laboratory test, [Cinqualbre at Para. 0034 teaches receipt of the lab test data (a first and a second test) from a first and second laboratory. Fig. 5A, Para. 0058 teaches that the laboratories may provide different tests or the same test. Para. 0026, 0053 teaches that the lab results are stored with other patient data (interpreted to correspond to the various data of Dalton).]
wherein the first medical laboratory test was performed by a first medical laboratory and the second medical laboratory test was performed by a second medical laboratory, [Cinqualbre at Para. 0034 teaches that the laboratory test data is received from different laboratories.]
wherein the first medical laboratory and the second medical laboratory are independent from one another, and [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories. The different laboratories are interpreted to be independent from one another as evidenced by the use of different reporting formats, see Para. 0054.]
wherein the individual or user corroborates results of the first medical laboratory test and the second medical laboratory test; [Cinqualbre at Para. 0060 teaches that “a healthcare provider may note that a particular lab test result was ‘out of range’ for one laboratory, but within range for another laboratory” which is interpreted as corroborating the data (See Spec. Para. 0053).]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton to receive test results from different laboratories and compare those results as taught by Cinqualbre, with the motivation of providing more efficient and accurate diagnosis and treatment (see Cinqualbre at Para. 0060).

REGARDNG CLAIM 3
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
wherein medical laboratory test results for the individual or user were manually entered or automatically collected. [Dalton at Para. 0026 teaches that the lab results were automatically acquired.]

REGARDNG CLAIM 9
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
wherein the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user include medical questionnaire answers from the individual or user. [Para. 0027 teaches that patient profile data includes information from questionnaires (interpreted to be part of the patient’s health data).]

REGARDNG CLAIM 10
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
transmitting or receiving, by the server device, authorization from the individual or user to allow a second individual or user to access at least part of the personalized comprehensive health profile for the individual or user; [Dalton at Para. 0016, 0033 discloses that the system receives authorization from a patient to allow another person to access their personalized health information.]
modifying, by the server device, the personalized comprehensive health profile for the individual or user to allow the second individual or user to access at least part of the personalized comprehensive health profile for the individual or user; [Dalton at Para. 0016, 0018 discloses that a patient may provide authorization to another party to access their personalized health information. This is based on the authorization level of the particular user and is interpreted as modifying the personalized health information of the patient to allow the user access.]
receiving, by the server device, a request from the second individual or user to access the at least part of the personalized comprehensive health profile for the individual or user; and [Dalton at Para. 0033, 0034 discloses that the system receives a request to access the personalized health information of the patient.]
transmitting, by the server device, a representation of the at least part of the personalized comprehensive health profile for the individual or user to the second individual or user. [Dalton at Para. 0033, 0034 discloses that the system send the authorized user the personalized health information of the patient.]

REGARDNG CLAIM 11
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
wherein the personalized comprehensive health profile for the individual or user includes personalized recommendations and insights on 
fitness, 
diet, 
medications, [Dalton at Fig. 5 teaches that the patient data Drugs & Substances (medications). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
possible future medications, [Dalton at Fig. 5 teaches that the patient data Alternative Medicines (possible future medications). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
current or historical health status, [Dalton at Fig. 5 teaches that the patient data Treatment Summary and Conditions (current or historical health status). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
allergies, 
current or historical symptoms, 
family, 
children, 
pregnancy & fertility, 
work, 
health products and services, 
health, 
lifestyle and medical content, 
articles, [Dalton at Fig. 5 teaches that the patient data includes article results. The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
academic papers, 
case studies or personal stories, 
ratings, 
health products and services, 
medical laboratory tests, [Dalton at Fig. 5, Para. 0026 teaches that the patient data includes pathology information (medical laboratory tests and test results). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
products and services, 
pharmacy products and services, 
health insurance and other insurance products and services, 
telemedicine, 
advice from experts, or 
links to web sites. 

REGARDNG CLAIM 12
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
wherein the personalized comprehensive health profile for the individual or user includes 
historical data including personal health history, 
medical history, 
health and medical conditions history, [Dalton at Fig. 5 teaches that the patient data Treatment Summary and Conditions (health and medical conditions history). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
pregnancy and fertility history, 
children's health history, 
family history, 
fitness,
diet, 
stress and lifestyle history, 
work health history, 
sexual health and sexual activity history, 
historical medical laboratory test data, [Dalton at Fig. 5, Para. 0026 teaches that the patient data includes pathology information (historical medical laboratory test data). The Examiner notes that only one of these items is required for the claim to be met and further notes that Dalton appears to teach many of these items.]
historical telemedicine data, 
historical symptoms or diagnosis data, 
medications and dosage history, or 
physician visit history of the individual or user. 

REGARDING CLAIM(S) 13
Claim(s) 13 is/are analogous to Claim(s) 1, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Dalton at Para. 0058 further teaches a computer-readable medium.

REGARDING CLAIM(S) 18
Claim(s) 13 is/are analogous to Claim(s) 1, thus Claim(s) 13 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.
	Dalton at Para. 0058 further teaches a processor and computer-readable medium.

REGARDNG CLAIM 21
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
wherein the first medical laboratory test and the second medical laboratory test are for the same type of sample. [Cinqualbre at Para. 0024, 0034 teaches that the samples are from a patient thus they are the same type of sample, a human material sample.]

REGARDING CLAIM(S) 22 AND 23
Claim(s) 22 and 23 is/are analogous to Claim(s) 21, thus Claim(s) 22 and 23 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 21.

Claim(s) 4, 5, 15, and 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998) in view of Ballante et al. (U.S. Pre-Grant Patent Publication No. 2010/0063837).

REGARDNG CLAIM 4
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre further teaches
wherein receiving the medical laboratory test results for the individual or user comprises:
transmitting or receiving, by the server device, a first request for the first medical laboratory test for the individual or user; [Dalton at Para. 0041 discloses that a request to schedule a laboratory test is received (a first request for the first test) by the server.]
[…]; and
receiving, by the server device, first medical laboratory test results of the first medical laboratory test from the first medical laboratory. [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories. Para. 0026 teaches that this is received by the server.]
Dalton/Cinqualbre may not explicitly teach
causing, by the server device, shipment of a first medical laboratory test kit for the first medical laboratory test to the individual or user, with test-specific instructions of how the individual or user can use the first medical laboratory test kit and to provide a first medical laboratory specimen or sample for the first medical laboratory test to the first medical laboratory; and
Ballante at Para. 0015 teaches that it was old and well known in the art of healthcare to receive a shipment request for shipment of a test kit that is used to send a sample to a laboratory
causing, by the server device, shipment of a first medical laboratory test kit for the first medical laboratory test to the individual or user, [Ballante at Para. 0013 teaches that test kits (inclusive of a first test kit) are ordered from a wellness website (e.g., the server of Dalton). Para. 0014 teaches that the kits are then fulfilled and sent (shipped) to the user.] with test-specific instructions of how the individual or user can use the first medical laboratory test kit and to provide a first medical laboratory specimen or sample for the first medical laboratory test to the first medical laboratory; and [Ballante at Para. 0015 discloses that each kit is utilized to obtain its sample (a first sample) which is then sent to the specific laboratory (the first laboratory, e.g., the laboratory of Cinqualbre) that then performs the particular test (the first test, e.g., the test of Cinqualbre). Para. 0018 teaches that the user is informed when the test should be performed (test-specific instructions to use the first kit; the examiner noting that the is no indication as to what “test-specific instructions” must or must not entail) via email. Alternatively, Ballante at Para. 0015 teaches that the user is provided a self-addressed mailer which is interpreted as instructions to use the kit (how to return it) and provide the sample to the laboratory on the mailer. Additionally, receipt of the kit(s) may be broadly interpreted as instructions to use the kit.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton having the receipt of test results from different laboratories and comparison of those results as taught by Cinqualbre to provide for ordering and receipt of test kits along with instructions to use the kit and mail it to a lab as taught by Ballante, with the motivation of decreasing cost (see Ballante at Para. 0002).

REGARDNG CLAIM 5
Dalton/Cinqualbre/Ballante teaches the claimed method of Claims 1 and 4. Dalton/Cinqualbre/Ballante further teaches
wherein receiving the medical laboratory test results for the individual or user comprises:
receiving, by the server device, a second request for the second medical laboratory test for the individual or user; [Dalton at Para. 0041 discloses that a request to schedule a laboratory test is received by the server. Cinqualbre at Para. 0034 teaches that the laboratory test may be a second test.]
causing, by the server device, shipment of a second medical laboratory test kit for the second medical laboratory test to the individual or user, [Ballante at Para. 0013 teaches that test kits (inclusive of a second test kit) are ordered from a wellness website (e.g., the server of Dalton). Para. 0014 teaches that the kits are then fulfilled and sent (shipped) to the user.]
with test-specific instructions of how the individual or user can use the second medical laboratory test kit and to provide a second medical laboratory specimen or sample for the second medical laboratory test to the second medical laboratory; and [Ballante at Para. 0015 discloses that each kit is utilized to obtain its sample (a second sample) which is then sent to the specific laboratory (the second laboratory, e.g., the laboratory of Cinqualbre) that then performs the particular test (the second test, e.g., the test of Cinqualbre). Ballante at Para. 0018 teaches that the user is informed when the test should be performed (test-specific instructions to use the first kit) via email. Alternatively, Ballante at Para. 0015 teaches that the user is provided a self-addressed mailer which is interpreted as instructions to use the kit (how to return it) and provide the sample to the laboratory on the mailer. Additionally, receipt of the kit(s) may be broadly interpreted as instructions to use the kit.]
receiving, by the server device, second medical laboratory test results of the second medical laboratory test from the second medical laboratory. [Cinqualbre at Para. 0034, 0058 teaches that the laboratory test data is received from different laboratories (inclusive of second results. Para. 0026 teaches that this is received by the server.]
Furthermore, the noted features would have been prima facie obvious to one of ordinary skill in the art at the time of the invention in view of the teaching of Dalton/Cinqualbre/Ballante based on the duplication of parts rationale (see In re Harza, MPEP 2144.04(VI)(B)). Per the rejection of Claim 4, Dalton/Cinqualbre/Ballante teaches scheduling, shipping a kit, and receiving test results (see citations, supra). The application of the recited method to a second test produces no new and unexpected result which would result in patentable significance over the teaching of Dalton/Cinqualbre/Ballante; the application of the functionality of Dalton/Cinqualbre/Ballante to 1, 2, or N number of tests does not change how the claim effects the creation of a personalized comprehensive health profile. 

REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 4, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

REGARDING CLAIM(S) 20
Claim(s) 20 is/are analogous to Claim(s) 4, thus Claim(s) 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998) in view of Kil et al. (U.S. Pre-Grant Patent Publication No. 2008/0147438).

REGARDNG CLAIM 6
Dalton teaches the claimed method of Claim 1. Dalton further teaches
wherein integrating the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, the previously collected biometric-related and health-related data for the individual or user, and the medical laboratory test results for the individual or user into the personalized comprehensive health profile for the individual or user comprises: [See Dalton Citations, supra.]
Dalton may not explicitly teach
using regression analysis or goodness-of-fit tests, determining one or more health-related mathematical correlations between any two of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, 
the previously collected biometric-related and health-related data for the individual or user, and
the medical laboratory test results for the individual or user; and
Kil at Para. 0041, 0042, 0044, 0051 teaches that it was known in the art of computerized healthcare, at the time of filing, to utilize regression analysis correlate patient-related data
using regression analysis or goodness-of-fit tests, determining one or more health-related mathematical correlations between any two of [Kil at Para. 0051 teaches applying a model to the data in the form of a regression algorithm that predict health trajectories (mathematical correlations). The Examiner notes that there is no indication in the claim as to how regression analysis is used or what the mathematical correlations must or must not entail.]
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, [Kil at Para. 0042 lifestyle data.]
the previously collected biometric-related and health-related data for the individual or user, and [Kil at Para. 0044 biometric data which is collected prior to analysis and is thus previously collected.]
the medical laboratory test results for the individual or user; and [Kil at Para. 0041 teaches lab data.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton having the receipt of test results from different laboratories and comparison of those results as taught by Cinqualbre to utilize regression analysis correlate patient-related data as taught by Kil, with the motivation of improving patient health and subsequent cost savings (see Kil at Para. 0023).
Dalton/Cinqualbre/Kil may not explicitly teach
adding an indication of the one or more health-related mathematical correlations to the personalized comprehensive health profile for the individual or user.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the patient data correlation features of Kil with storage of patient data in a personalized health information database of Dalton since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is, in the substitution of the utilization of regression analysis correlate patient-related data of Kil (see, e.g., Kil at Para. 0041, 0042, 0044, 0051) for the various medical data (such as "outcomes of care") that are stored as part of the patient profile of Dalton (see, e.g., Dalton at Para. 0026). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM(S) 16
Claim(s) 16 is/are analogous to Claim(s) 6, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 6.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998) in view of Yuen et al. (U.S. Pre-Grant Patent Publication No. 2013/0289889).

REGARDNG CLAIM 7
Dalton teaches the claimed method of Claim 1. Dalton further teaches
wherein integrating the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, the previously collected biometric-related and health-related data for the individual or user, and the medical laboratory test results for the individual or user into the personalized comprehensive health profile for the individual or user comprises: [See Dalton Citations, supra.]
Dalton may not explicitly teach
determining one or more longitudinal trends regarding one or more of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, 
the previously collected biometric-related and health-related data for the individual or user, and 
the medical laboratory test results for the individual or user; and 
adding an indication of the one or more longitudinal trends to the personalized comprehensive health profile for the individual or user.
Yuen at Fig. 2C, Para. 0008, 0041, 0043, 0044, 0046, 0056, 0074-0077, 0080, 0085, 0092, 0122 teaches that it was old and well-known in the art of computerized healthcare, at the time of filing, to graph historical weight, heart rate, and sleep data as mashup data that is associated with a user 
determining one or more longitudinal trends [Yuen at Para. 0041 teaches determining current and historical user data from collected biometric or physiologic data of a user. Yuen at Para. 0074, 0085 teaches that historical graphs (one or more longitudinal trends) for the received user data are provided (and thus determined).] regarding one or more of 
the data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user, [Yuen at Para. 0043, 0044, 0056 teaches that received data includes weight, heart rate, and sleep data (the data of Dalton). Yuen at Para. 0074-0077 teaches that the historic graphs include of weight, sleep data, and heart rate (i.e., longitudinal trends) are determined. Yuen at Para. 0080 teaches that mash-up data of physiologic data (which includes weight and heart rate, see Yuen at Fig. 2C, Para. 0043) and sleep pattern is determined.]
the previously collected biometric-related and health-related data for the individual or user, and [Yuen at Fig. 7A, Para. 0041 teaches that the historic graphs include historical information (previously collected biometric-related and health-related data; interpreted to correspond to the vital status of Dalton).]
the medical laboratory test results for the individual or user; and 
adding an indication of the one or more longitudinal trends to the personalized comprehensive health profile for the individual or user. [Yuen at Para. 0008, 0046, 0092, 0122 teaches that the physiologic data (which includes the historic physiologic data) is correlated with a user, it being noted that the Applicant has not defined what an indication might be.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton having the receipt of test results from different laboratories and comparison of those results as taught by Cinqualbre to graph historical weight, heart rate, and sleep data as mashup data that is associated with a user as taught by Yuen, with the motivation of improving access to information.

REGARDING CLAIM(S) 17
Claim(s) 17 is/are analogous to Claim(s) 7, thus Claim(s) 17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Claim(s) 8 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Dalton et al. (U.S. Pre-Grant Patent Publication No. 2010/0076786) in view of Cinqualbre et al. (U.S. Pre-Grant Patent Publication No. 2011/0257998) in view of Hinkamp et al. (U.S. Pre-Grant Patent Publication No. 2013/0262155).


REGARDNG CLAIM 8
Dalton/Cinqualbre teaches the claimed method of Claim 1. Dalton/Cinqualbre may not explicitly teach
wherein the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user involve fitness, physical activity, exercise, diet, or eating habits of the individual or user. 
Hinkamp at Para. 0061, 0118 teaches that it was known in the art of computerized healthcare, at the time of filing, to collect patient data in the form of sleep / physical activity and exercise
wherein the one or more data points related to consumer biometrics, health, medicine, or lifestyle for the individual or user involve fitness, physical activity, exercise, diet, or eating habits of the individual or user. [Hinkamp at Para. 0061, 0118 teaches that patient data points (the data points of Dalton) include sleep / physical activity and exercise.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art of computerized healthcare, at the time of filing, to modify system that collects and provides access to patient data of Dalton having the receipt of test results from different laboratories and comparison of those results as taught by Cinqualbre to collect patient data in the form of sleep / physical activity and exercise as taught by Hinkamp, with the motivation of improving the development of clinical knowledge (see Hinkamp at Para. 0005).


Response to Arguments
Rejection under 35 U.S.C. § 101
Regarding the rejection of Claims 1-20, Applicant has cancelled claims 2, 14, and 19 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, the arguments are not persuasive. Applicant argues:
In particular, claims directed to rule-based technological improvements
implemented in software can be found to be not directed to an abstract idea and therefore patent-eligible.
Regarding (a), the Examiner respectfully submits that Applicant has offered no reasoning why Applicant’s claimed invention does not recite an abstract idea and thus the Examiner has nothing to respond to.
Further, Applicant notes that there is no requirement for an invention to
improve the functioning of a computer itself in order to be patent-eligible even when the invention is directed to such steps performed in software.
Regarding (b), the Examiner respectfully agrees with this statement. One way to evidence a practical application is through am improvement to the computer. Applicant’s claimed invention does not improve the computer and thus this is a nonstarter.
For example, the eligible claims in Enfish improved a "computer" by reciting software steps that provided for manipulation of data in a table.
Regarding (c), the Examiner respectfully submits that the court in Enfish held that the claims directed to a self-referential table provided an improvement to the way in which the computer operated. The Applicant has not pointed to nor can the Examiner find anything in the as-filed disclosure that describes the claimed invention as improving the operation of the computer.
Likewise, the eligible claims of McRO also improved a "computer'' by reciting software steps that provided for manipulation of data representing computer animations.
Regarding (d), the Examiner respectfully submits that the claimed invention in McRO was held to be subject matter eligible because the claimed invention solved a technical problem arising out of the technological environment to which the claims were confined. The Applicant has not pointed to nor can the Examiner find anything in the as-filed disclosure that describes a technical problem that the claimed invention is solving.
Applicant's claims are similar to those of both Enfish and McRO, in that they are implemented in software on a computer, providing clear technical capability and improvement to how data is collected, aggregated, synthesized, analyzed, processed, manipulated, and output according to rules. Similar to the McRO case, there is nothing material of record that indicates that the claimed invention was previously used manually in the precise manner claimed.
Regarding (e), the Examiner respectfully submits that Applicant’s claimed invention is not even remotely similar to the claims in Enfish or McRO. Nor is the claimed invention improving the function of the computer or solving a technical problem. Further, whether or not there is anything “material of record that indicates that the claimed invention was previously used manually in the precise manner claimed” is not a test for subject matter eligibility and never has been.
Instead of being directed to an abstract idea, Applicant's independent claims recite an improvement to health-related technology. [...] Further, the claimed invention facilitates use by the individual or user directly in the user's own location or at home. This is a clear improvement over conventional health care access, with specific uses for individuals in a global pandemic.
Regarding (f), the Examiner respectfully submits that none of these assertions remove the claimed invention from being directed to an abstract idea. Any improvement realized by the claim(s) is an improvement to the abstract idea of (to paraphrase) managing control over health data. An improved abstract idea is still an abstract idea.
Regarding the § 101 rejections of the dependent claims, the Office has failed to meet its prima facie burden to clearly articulate separate bases for rejecting these claims under MPEP § 2106.
Regarding (g), the Examiner respectfully submits that a proper rejection in accord with MPEP 2106 has been made and that it is unclear what additional analysis the Applicant feels is necessary.
There is nothing of record to confirm that the Office has actually considered the eligibility of each dependent claim in a meaningful and non-cursory fashion.
Regarding (h), the Examiner respectfully submits that all the claims and claim elements were considered both individually and as an ordered combination as clearly indicated in the basis of rejection. The Examiner further notes that the Applicant has not actually pointed to anything in the dependent claims that might cause the claims to be subject matter eligible.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of Claims 1-20, Applicant has cancelled claims 2, 14, and 19 rendering the rejection of those claims moot. Regarding the remaining claims, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment or are not persuasive. Applicant argues:
None of this amounts to what is claimed. Cinqualbre's correlation appears to be a way to process raw data from different laboratories into a common format or document, with no relevance to the actual test results. [...] In stark contrast, Applicant's claims recite "wherein the individual or user corroborates results of the first medical laboratory test and the second medical laboratory test." 
The Examiner respectfully submits that the newly-added feature of “wherein the individual or user corroborates results of the first medical laboratory test and the second medical laboratory test” is taught by Cinqualbre at Para. 0060 where it teaches that the “healthcare provider may note that a particular lab test result was ‘out of range’ for one laboratory, but within range for another laboratory. This allows the healthcare provider to see trends and eliminate discrepancies between laboratories, thereby making diagnosis.” The “correlation” of Cinqualbre is not relied upon to teach this feature.

Conclusion
Prior art made of record though not relied upon in the present basis of rejection are noted in the attached PTO 892 and include:
Michelson et al. (U.S. Pre-Grant Patent Publication No. 2009/0318775) which discloses a system for multivariate analysis of patient data that maps PK/PD dynamically in the context of pathophysiology for a given medical condition.
Parkinson et al. (U.S. Pre-Grant Patent Publication No. 2013/0096948) which discloses generating a medical report based on an association metric as applied to node state data of the patient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594. The examiner can normally be reached 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626